DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be WO2017/083453 to Iceman (“Iceman”) which discloses:
a cart for a surgical robotic arm, the cart comprising:
a base 104 freely movable between a first location remote from the surgical table and a second location adjacent to the surgical table [0013]; and
an arm support 102 coupled to the base and configured to be releasably coupled to the arm, the arm support including:

a third member 3c having one end coupled to the second member via a second swivel joint and another end coupled to the arm.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Iceman so as to further include: a coupler releasably coupleable to a coupling site on a surgical table, and locking mechanisms configured to lock and unlock the first and second swivel joints, wherein the first and second swivel joints are configured to move the arm between a first position in which the coupler is not engageable with the coupling site and a second position in which the coupler is engageable with the coupling site when the base is at the second location.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324.  The examiner can normally be reached on Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        2/18/2021